Citation Nr: 1545436	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  12-20 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the claimant may be recognized as the Veteran's surviving spouse for VA death benefit purposes.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to May 1971.  He died in March 2005.  The appellant asserts that she is his surviving spouse for VA death benefits purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Pursuant to the appellant's request, a hearing before a Veterans Law Judge was scheduled for August 2015.  However, she failed to appear for the hearing and provided no explanation for her absence.  Thus, her hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2015).


FINDING OF FACT

At the time of the Veteran's death, the Veteran and the appellant were divorced.


CONCLUSION OF LAW

The relevant criteria for establishing the appellant as the Veteran's surviving spouse for VA purposes have not been met.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.1, 3.50 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the application of the law to the facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

Governing law provides that benefits may be paid to the surviving spouse of a Veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2014).

A "surviving spouse" is defined as a person who was the spouse of a Veteran at   the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2015).

The record reflects that the Veteran died in March 2005.  In March 2011, the appellant filed a claim for death benefits in which she reported that she and the Veteran were married in 1978 and divorced on October 1988, in Ellijay, Georgia.  The appellant reiterated that their marriage had been terminated by divorce in October 1988 when she submitted dependency information in May 2011.  

The RO denied the appellant's claim in July 2011, explaining that she could not be recognized as the Veteran's surviving spouse because she and the Veteran were divorced.  In her October 2011 notice of disagreement, the appellant stated that she believed she was entitled to benefits because she was the Veteran's last living spouse and neither of them had remarried.  In her August 2012 substantive appeal, she argued that she was entitled to benefits because she and the Veteran had been married for ten years and had three children together, and because she had never remarried.

Based on a careful review of the record, the Board finds that the appellant does not qualify as the surviving spouse of the Veteran for purposes of VA death benefits.

Although an actual divorce decree is not of record, VA accepts the oral, written, or faxed statement of a claimant as proof of termination of marriage provided the statement contains the date of termination (month and year), and location of the event (city and/or county and state).  See VA Adjudication Procedural Manual, M21-MR III.iii.5.B.8.a.  Based on the appellant's reports, therefore, VA finds that she and the Veteran were divorced in October 1988.  

Although the Board has sympathetically considered the appellant's contentions, applicable laws and regulations require that the parties be lawfully married at the time of the Veteran's death for the appellant to meet the basic eligibility criteria for death benefits as a surviving spouse.  38 C.F.R. § 3.50.  Thus, the appellant's status as a former spouse, as opposed to a surviving spouse, forecloses her eligibility for VA death benefits.

In summary, the Board finds that at the time of the Veteran's death in March 2005, he and the appellant had been divorced for over 16 years.  As the appellant and the Veteran were not married at the time of his death, she is precluded from recognition as his surviving spouse.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for VA purposes is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


